Citation Nr: 0021129	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-10 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chronic low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
November 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1996 decision by the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO).  

FINDINGS OF FACT

1.  The most current medical evidence of record reflects that 
the veteran's chronic low back disability is manifested by 
limitation of motion and functional impairment based on pain, 
fairly characterized as productive of severe limitation of 
motion.

2.  The evidence of record does not show that the chronic low 
back disability is severe with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion; neither is it productive 
of severe symptoms of intervertebral disc syndrome with 
recurring attacks and intermittent relief.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for 
chronic low back disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Code 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show that the veteran sustained in-
service injury after being struck in the low back area by a 
slow-moving military vehicle.  The records reveal that he was 
treated in October and November 1986 for low back pain 
secondary to the initial injury, and residuals from the same 
injury were noted on service separation examination conducted 
in November 1986.

By June 1987 rating decision, the RO granted service 
connection for a low back injury, and rated it 10 percent 
disabling under Diagnostic Code 5295.  

VA examination in February 1993 revealed clinical findings of 
lumbosacral and paravertebral tenderness.  Forward flexion 
was to 60 degrees, and backward extension was to 10 degrees.  
Lateral flexion was to 10 degrees on the left side, and was 
15 degrees to the right side.  Pain was noted throughout all 
ranges of motion. Straight leg raising produced low back pain 
at 80 degrees on the right and at 50 degrees on the left.

By March 1993 rating decision, the RO increased the 
disability rating assigned to the low back injury from 10 to 
20 percent.  

In April 1995, the veteran requested an increase in the 
evaluation of his low back disability, contending that it had 
increased in severity.  

On January 1994 VA examination, the veteran complained of 
chronic low back pain, productive of an "inability to get 
about, [and] inability to take care of himself."  The VA 
physician noted the low back pain was treated, in part, with 
a transcutaneous electrical nerve stimulation (TENS) unit, 
patches of which were adhered to the musculature of the left 
lower thoracic and left lumbar areas.  The veteran undressed 
and dressed very slowly and with great difficulty, requiring 
his wife's assistance to put on his socks and shoes.  He had 
great difficulty mounting the examining table, lying down, 
and rising again.  Forward flexion was to 10 degrees; 
posterior extension was to 15 degrees.  Lateral flexion was 
to 15 degrees bilaterally.  Straight leg raising was to 30 
degrees on the right side and to 15 degrees on the left side.  
Diagnosis was lumbar muscle strain.  

X-ray studies in January 1994 showed normal alignment of the 
lumbar spine with no evidence of spondylolisthesis.  There 
was slight narrowing of the L1-L2 disc space, and Schmorl's 
nodules were found involving the inferior endplates of L1 and 
L2.  The veteran reported for nerve conduction velocity (NCV) 
studies at a VA medical facility in February 1994, and 
described symptoms of frequent muscle spasm in the low back 
area, with associated pain radiating to his left foot.  The 
NCV studies revealed minimal abnormalities, and 
electromyography (EMG) studies conducted at the same time 
showed no evidence of radiculopathy. 

By September 1996 rating decision, the RO continued the 20 
percent disability rating assigned the chronic low back 
disability.  In March 1997, the veteran filed a timely 
substantive appeal, contending, among other things, that the 
X-ray studies showing a narrowing of the L1-L2 disc space 
warranted an evaluation pursuant to VA rating criteria for 
intervertebral disc disease.  He also claimed, at that time, 
entitlement to a total disability rating due to 
unemployability (TDIU), and filed a formal application for 
same, indicating that he has a college education in physical 
education.  He reported that he was homeless, and last worked 
as a wood worker until October 1991, but had to leave that 
position due to his physical condition.  The matter of 
entitlement to a TDIU was denied by rating decision in 
November 1998, and he was promptly notified; no timely appeal 
therefrom was subsequently filed.  

During VA spinal examination in April 1999, the veteran 
reported symptoms related to his low back including pain, 
weakness, stiffness, fatigability, and lack of endurance.  He 
also complained of radiculopathy of the left lower extremity.  
The VA physician noted that the veteran had developed an 
intolerance to prescribed medication, and was currently using 
a heating pad and a TENS unit for relief, with minimal 
response.  The veteran stated that the pain was present 
constantly, waxing and waning throughout each day, and 
reported that his low back pain caused daily interference 
with his recreational activities and hobbies.  Aggravating 
factors included physical activity, and cold and wet weather.  
Alleviating factors were heat, the TENS unit, and resting in 
a fetal position.  

On examination in April 1999, the VA physician found that the 
veteran's posture was normal and his low back showed no overt 
deformities.  There was tenderness to palpation over the 
paravertebral muscles of the lumbar spine, on the left more 
than the right.  Forward flexion was to 70 degrees; extension 
was to 20 degrees.  Lateral flexion was to 25 degrees 
bilaterally, and rotation was to 30 degrees bilaterally.  
There was some pain noted throughout all the ranges of 
motion.  Straight leg raising was negative.  The veteran was 
unable to walk on the balls and heels of his feet, and the 
deep tendon reflexes were diminished bilaterally.  Diagnosis 
was chronic lower back pain with normal examination.  The VA 
physician noted that a "needle EMG" was not performed 
during the present examination because prior clinical reports 
and X-ray studies did not suggest the presence of lumbosacral 
radiculopathy.  Diagnostic tests, including an NCV study, 
were interpreted as revealing no evidence of peripheral 
neuropathy of the left leg.  

In December 1999 the veteran filed a claim for nonservice-
connected pension benefits, and by decision later that month 
the RO found that, with due consideration given to the 
factors in the veteran's case, the evidence did not show that 
his disabilities were so severe as to permanently preclude 
some form of gainful employment consistent with his age, 
level of education, and prior work experience.  Therefore, 
entitlement to nonservice-connected disability pension was 
denied.  

Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish a well-
grounded claim seeking an increased evaluation.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In the 
instant case, the veteran's claim is well grounded; 
therefore, VA has a duty to assist.  Review of the record 
does not reveal that there are additional records which have 
not been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required to comply 
with 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396 (1994).  

As shown above, the veteran's chronic low back disability is 
currently rated under Diagnostic Code 5295, which provides 
for the evaluation of lumbosacral strain.  With muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When lumbosacral strain is severe; with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, a rating 
of 40 percent is provided.  The maximum evaluation available 
under Code 5295 is 40 percent.  See 38 C.F.R. § 4.71a, Code 
5295 (1999).

The veteran's low back disability could also be rated under 
Diagnostic Code 5292, which provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion is moderate, a 20 percent rating is 
provided.  When the limitation of motion is severe, a rating 
of 40 percent is warranted.  The maximum evaluation available 
under Code 5292 is 40 percent.  

Intervertebral disc syndrome is evaluated by criteria set 
forth under Diagnostic Code 5293, which provide that a 20 
percent evaluation is warranted when intervertebral disc 
syndrome is characterized by moderate symptoms with recurring 
attacks of pain.  Severe symptoms, with recurring attacks and 
intermittent relief warrant a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under Code 5293 
is 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (1999).  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

As previously stated, a 40 percent rating under Diagnostic 
Code 5292 is warranted for limitation of motion of the lumbar 
spine when it is characterized as "severe."  The terms 
"mild," "moderate," "moderately-severe," "severe," and 
"pronounced" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, it 
is incumbent upon the Board to arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (1999).  Terminology such as "mild," "moderate," 
"moderately-severe," "severe," and "pronounced" are used 
by VA examiners and others and although an element of 
evidence to be considered by the Board, are not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1999).

In this case, the totality of the evidence (most 
significantly the findings of VA examination in April 1999 
has consistently shown that the veteran's chronic low back 
disability is productive of limitation of motion of the 
lumbar spine, with associated pain and functional impairment.  
The Board recognizes that VA physicians who examined the 
veteran have not characterized the limitation of motion 
caused by his low back disability as either mild, moderate, 
or severe.  However, the majority of examination reports 
provide express notations that the veteran experiences pain 
throughout all the ranges of motion.  Additionally, as 
revealed by the totality of evidence, pain and limitation of 
motion have caused the veteran additional functional loss. 

Given the circumstances of this case, and resolving the 
benefit of the doubt in the veteran's favor, the Board finds 
that the evidence of record has demonstrated that his chronic 
low back disability can be fairly characterized as severe in 
nature.  With documentation that he experiences pain 
throughout all the ranges of motion, combined with the 
veteran's consistent history of severe lower back pain, and 
with consideration given to the symptoms of the limitations 
of motion outlined above, the Board holds that the veteran's 
service-connected chronic low back disability warrants a 
disability rating of 40 percent under Diagnostic Code 5292.  
See 38 C.F.R. § 4.7.   A body part which becomes painful on 
use must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(1999) (emphasis added).

The Board recognizes that the competent and probative 
evidence reasonably demonstrates that the veteran has 
experienced severe and chronic low back pain which could 
warrant an evaluation of a 40 percent disability rating under 
Code 5295.  However, as the specific diagnoses and symptoms 
in this case most closely resemble the criteria set forth 
under Code 5292, the Board finds that evaluation of the 
veteran's lower back disability is most appropriately rated 
under that diagnostic code.  In this regard, the Board notes 
that the VA examinations are entirely negative for showing 
the criteria that would warrant a 40 percent rating under 
Code 5295.  Although VA examinations have demonstrated that 
the veteran experienced pain throughout all ranges of motion, 
and experienced some limitations of motion, the clinical 
findings in this case do not establish that the veteran has 
experienced severe lumbosacral strain manifested by listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion, such that 
would warrant a disability rating of 40 percent under 
Diagnostic Code 5295.

The Board also acknowledges the veteran's contention that his 
chronic low back disability could be rated under the criteria 
pertaining to intervertebral disc syndrome.  See Diagnostic 
Code 5293.  However, the claims file is devoid of a diagnosis 
from a medical professional establishing that the veteran 
suffers from intervertebral disc syndrome.  Further, the 
Board must note that the veteran, not being a medical 
professional, is not qualified to offer statements relating 
to a medical issue such as providing a diagnosis.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that lay persons are not competent to offer medical 
opinions).  The Board finds, however, that even on the 
assumption that Diagnostic Code 5293 has applicability in 
this case, no severely disabling clinical neuropathy has been 
identified that would warrant an evaluation in excess of 20 
percent under that diagnostic code.  As shown above, VA 
examinations have consistently and specifically noted that 
his low back disability was not productive of radiculopathy.  
The NCV study performed in April 1999 showed no evidence of 
radiculopathy.  X-ray studies have been consistently 
interpreted as normal; they have shown no evidence of 
intervertebral disc syndrome.  In sum, the evidence is 
negative for objective clinical findings that the veteran's 
chronic low back disability is more appropriately 
characterized as intervertebral disc syndrome productive of 
severe recurring attacks with intermittent relief, that would 
warrant a disability rating in excess of 20 percent even if 
it were rated under Diagnostic Code 5293.

The Board finds that the reports of VA examination adequately 
portray the functional loss due to pain, as well as, the 
degree of loss of function due to weakened movement, excess 
fatigability, or incoordination, in accordance with 38 C.F.R. 
§§ 4.10, 4.40, 4.45, and demonstrate that any such functional 
loss is contemplated by the 40 percent disability rating for 
chronic low back disability herein assigned under Diagnostic 
Code 5292. 


ORDER

A disability rating of 40 percent for chronic low back 
disability is granted, subject to the law and regulations 
governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

